The Honorable Reid Holiman State Senator P.O. Box 146 Lowell, AR 72745
Dear Senator Holiman:
This is in response to your request for an opinion on the following questions:
  1. Is there a law that states that a city or town must have a police department regardless of its size, both in terms of population and land mass?
  2. Is there a law that states that a city or town must not have a police department because of its size, both in terms of population and land mass?
You have further clarified your questions as follows:
  In other words, does the law state that a city as large as Little Rock, or any other large city, must have a police department? And, is there a law that states that a small town, say one that has as few as 300 people, can choose not to have a police department?
It is my opinion that the answer to the first two questions above is "no." According to my research, there is no general requirement that a city or town must have a police department, per se. Conversely, I have found no prohibition against a city or town having a police department. Indeed, specific authority to establish police departments is found in A.C.A. §§ 14-52-101 (1987) and 14-52-103 (1987) (pertaining, specifically, to cities of the second class and incorporated towns).
It must be recognized, however, when considering the above responses, that in accordance with A.C.A. § 14-55-103 (1987):
  It is the duty of municipal corporations to publish such bylaws and ordinances as shall be necessary to:
  (1) Secure such corporations and their inhabitants against injuries by fire, thieves, robbers, burglars, and other persons violating the public peace;
(2) Suppress riots, gambling, and indecent and disorderly conduct; and
  (3) Punish all lewd and lascivious behavior in the streets and other public places.
Thus, while it appears that the establishment of a police department is as a general matter neither required nor prohibited, based upon the size of a city or town, this is not to say that a municipality may forego affording such protection to its inhabitants. The duty imposed under §14-55-103 must be recognized.
With regard to the law enforcement services that a city or town may choose to provide, it should perhaps be noted that cities of the first and second class which incorporated after December 31, 1984, have the option of creating a "department of public safety." A.C.A. § 14-42-401
(1987).1 Reference should also be made to A.C.A. § 14-52-103 (1987), which provides that cities of the second class and incorporated towns may establish either a police department or a city marshal's office.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh
1 Cities having a population, according to the 1970 Federal Decennial Census, of between 21,000 and 24,000 are also authorized to create a department of public safety. A.C.A. § 14-42-410 (Cum. Supp. 1993).